Citation Nr: 0023280	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-06 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for tinea corporis 
and tinea pedis, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from July 1977 to February 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection at a noncompensable 
evaluation.  


FINDING OF FACT

The veteran's tinea corporis and tinea pedis are manifested 
by intermittent flare-ups of flaky, itchy rash on the right 
face, neck, right underarm, and groin, without active 
symptomatology on the most recent examination.  


CONCLUSION OF LAW

The criteria for a ten percent evaluation for tinea corporis 
and tinea pedis have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was treated 
in October 1974 for fairly extensive impetigo, involving 
primarily the neck and right side of the face, with crusting 
and one weeping lesion.  Following treatment with topical 
medication, the impetigo resolved, and the veteran was 
permitted to resume shaving.  

In November 1977, the veteran was seen at a troop medical 
clinic and subsequently a dermatology clinic for a wide-
spread rash on his hands, legs, and buttocks, which was dry, 
scaly, and moderately itching.  The assessment was tinea.  
Antifungal medication was prescribed.  

In March 1981, the veteran complained of a rash on his chest 
and on both arms.  The diagnosis was tinea versicolor.  A 
December 1984 Report of Medical Examination merely stated 
that hypopigmentation had been noted on the veteran's trunk.  

In November 1985, the veteran was seen for a rash on the left 
side of his face which had not responded to Mycelex cream.  
Examination revealed a circular rash with papules on left 
side of face and right side of neck and right ear.  He had 
been treated in March of that year for same symptoms.  The 
assessment was tinea corpus [sic].  

A slightly itching rash lasting for one week was noted in 
April 1989.  Examination revealed a well-defined large 3 x 6 
centimeter erythematous rash on the right side of the 
veteran's neck, with a raised border, but no central 
clearing.  The initial assessment was tinea, but a follow-up 
examination disclosed that the veteran reported a generalized 
increase in the rash involving his forehead and the anterior 
aspect of his neck.  The assessment at this time was contact 
dermatitis.  

In May 1991, the veteran was referred for a dermatology 
consultation due to rash on neck and face intermittently for 
five years, which had responded well to antifungal treatment, 
but continued to return.  A dermatology consultation report 
noted two separate skin conditions:  a diffuse rash on the 
buttock with well defined borders, diagnosed as tinea, and a 
non-specific scattered dermatitis of the neck and chin, which 
did not appear to be fungal.  The latter rash was thought to 
be a local irritation from shaving cream and or after shave 
lotion.  The veteran was seen again for a rash on the neck 
and face in November 1991.  

A dermatology consultation in July 1992 was requested because 
the veteran presented with a patchy migratory rash on his 
face and neck which had been recurrent for approximately 5 
years.  Although it responded to multiple medications, it 
recurred when medication was discontinued.  The dermatologist 
noted a large, annular, scaly lesion on the veteran's neck 
which was KOH (potassium hydroxide) positive, and 
hyperkeratosis on the toes.  The assessment was tinea 
corporis and tinea pedis.  

A November 1994 Report of Medical Examination noted a slight 
rash on the left aspect of the veteran's neck, with no 
diagnosis indicated.  An itching red patchy area under the 
right maxillary area to mid neck with irregular borders noted 
in March 1996 was diagnosed as possible contact dermatitis.  

During retirement examination in November 1997, however, 
evaluation of the veteran's skin was normal.  A VA Medical 
Certificate post service in September 1998 noted a two-month 
flare up of the veteran's skin disorder.  He had been using 
over-the-counter hydrocortisone without improvement for 
treatment of ring flaky lesions over the right facial and 
bilateral neck areas, under the right arm, and in the 
bilateral groin area, which were positive for itching.  The 
assessment was tinea cruris and tinea corporis.  A different 
ointment was prescribed.  

VA dermatology examination in February 1999 referred to the 
veteran's history of tinea corporis and tinea cruris.  He had 
been treated by VA in September 1998 with good results.  The 
onset of this condition had been some twenty years before.  
It occurred intermittently and always on the right face and 
neck and in the inguinal folds of the groin area.  When 
active, the rash itched.  Physical examination revealed no 
rash at that time.  The examiner stated that, based on the 
veteran's records, he had tinea corporis of the right face 
and neck and tinea cruris of the inguinal folds.  


II.  Legal Analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected low 
back disability within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
veteran's service medical records have been obtained, and he 
has been accorded a VA examination.  The Board is satisfied 
that sufficient evidence is of record for an equitable 
disposition of the veteran's appeal.

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126. 
The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, and as the Board decision herein is favorable to the 
appellant, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran is currently evaluated for tinea corporis and 
tinea pedis under 38 C.F.R. § 4.118, Diagnostic Code 7899-
7814, ratable by analogy to Diagnostic Code 7806.  This code 
provides that with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant condition, a 50 percent evaluation is 
warranted.  If there is exudation or itching with constant 
extensive lesions or marked disfigurement, a 30 percent 
evaluation is warranted.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area a 
10 percent rating is warranted.  The disorder is 
noncompensable when there is slight, if any, exfoliation, 
exudation, or itching on a nonexposed surface or small area.  

The veteran in this case has an established history of tinea 
that occurs on various parts of his body, but primarily on 
one side of his face, his neck, and his groin.  This 
condition itches.  His face and neck are exposed parts of the 
body.  While he does not always have manifestations of the 
disorder, it does recur in spite of treatment.  It happens 
that the veteran did not have an active manifestation on his 
separation from service, and he did not have an active 
manifestation on his VA examination in February 1999.  
However, in September 1998, he did seek medical treatment for 
the condition that had been unresponsive to over-the-counter 
medication for two months.  At that time, his right face, 
bilateral neck, right underarm, and groin were involved.

The veteran's service-connected skin condition does not 
entirely and neatly fit the criteria for a 10 percent 
evaluation under Diagnostic Code 7806 at all times, because 
there are times when the disability is not manifested by rash 
or itching.  However, the evidence is also fairly clear that 
he suffers periodic flare-ups, that these flare-ups involve 
itching and an exposed surface, and that medical treatment is 
required to treat the condition.

Accordingly, the evidence more nearly fits the criteria for a 
10 percent evaluation, and no more.  There is no evidence of 
constant extensive lesions or marked disfigurement to warrant 
a 30 percent evaluation, and the preponderance of the 
evidence is therefore against a higher evaluation than 10 
percent.

The Board has also considered whether it would be appropriate 
to stage the veteran's rating, evaluating the condition as 
noncompensable until the time of his 1998 flare-up, and then 
returning it to a noncompensable evaluation after the flare-
up subsided, but has determined that such a staged rating 
would not more accurately reflect the state of the veteran's 
disability.  The history of his disability has been marked by 
flare-ups and remissions, and the 10 percent evaluation does 
not require that the symptoms be constant, as would the 30 
percent evaluation.


ORDER

A ten percent evaluation for tinea corporis and tinea pedis 
is granted, subject to the regulations governing the payment 
of monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

